Citation Nr: 0526962	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03 30-195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from the rating decision dated in 
October 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which, in 
pertinent part, granted service connection for PTSD and 
assigned a 10 percent rating, and denied service connection 
for tinnitus.  Due to the veteran's change in residence, this 
case has been transferred to the RO in New Orleans, 
Louisiana, which now has jurisdiction.

As to the former issue, the veteran appeals for the 
assignment of a higher initial rating.  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

An RO decision in June 2004 increased the rating for the 
veteran's PTSD to 30 percent, effective from the date of 
receipt of the original claim in July 2002.  Because the 
increase in the initial evaluation of the veteran's PTSD does 
not represent the maximum rating available for the 
disability, the veteran's claim challenging the propriety of 
the initial evaluation for his PTSD remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

During this appeal, by a June 2004 decision, the RO granted 
service connection and assigned a zero percent rating for 
bilateral hearing loss.  As the veteran has not appealed the 
rating or effective date assigned for the disability, such 
issues are not before the Board.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The veteran's tinnitus is causally linked to in-service 
acoustic trauma. 

2.  For the entire period from July 30, 2002 to February 22, 
2004, the veteran's service-connected PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity; it has not been productive of  
occupational and social impairment with deficiencies in most 
areas during that time. 

3.  For the entire period from February 23, 2004, the 
veteran's service-connected PTSD has not been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it has not been productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial rating of 50 percent for 
PTSD, from July 30, 2002 through February 22, 2004, but no 
more than 50 percent, have been  met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

3.  The criteria for an initial or staged rating in excess of 
30 percent for PTSD, from February 23, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with regard to that claim.

As to the remaining issue on appeal, the Board concludes that 
the discussions in the October 2002 and June 2004 RO rating 
decisions; the September 2003 Statement of the Case, the June 
2004 Supplemental Statement of the Case, the RO and Board 
hearing transcripts, an August 2002 VCAA letter, and a 
November 2002 RO letter adequately informed him of the 
information and evidence needed to substantiate his claim for 
a higher initial rating for PTSD, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran noted 
above informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
for a higher initial rating for PTSD, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in August 2002, before the initial unfavorable 
decision.  
 
The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its August 2002 VCAA 
notice and Statements of the Case the RO informed the veteran 
of the evidence already of record and requested that he 
inform VA of any additional information or evidence that he 
wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA psychiatric 
examinations in September 2002 and February 2004.  The Board 
finds these examinations provide sufficient findings upon 
which to determine the severity of the veteran's disability.  
That is, they are adequate for rating purposes.  Another 
examination or medical opinion is not necessary to make a 
decision on the claim for an initial rating in excess of 30 
percent for PTSD.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether a higher evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A claim such a this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in recent 
years. GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores form 91 to 100 represent superior functioning in a 
wide range of activities. GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning. GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  GAF scores 
from 51 to 60 represent moderate symptoms, such as flat 
affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Tinnitis

The service medical records show no tinnitus.  However, as 
the veteran engaged in combat with the enemy, his allegation 
that he was exposed to excessive noise or acoustic trauma 
during such service is not in dispute.  38 U.S.C.A. 
§ 1154(b).  There is ample medical evidence of a current 
diagnosis of tinnitus.  The appeal of this issue turns on the 
question of whether the evidence supports a causal 
relationship between the veteran's tinnitus and service.

There is competent evidence that weighs both in favor and 
against the claimed nexus.  A VA physician who performed a 
January 2004 ear examination opined that the veteran's 
tinnitus was probably related to a closed head injury and the 
only history of such trauma occurred in 1989, years after his 
separation from service.  However, other medical records 
indicate that the veteran had had a long-standing history of 
tinnitus at the time he sustained the post-service head 
injury.  Moreover,  the veteran has testified at RO and Board 
hearings that he has had recurrent tinnitus ever since he was 
exposed to excessive noise in combat.  It is pertinent to 
note that the Court has determined that, for tinnitus, the 
veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the veteran's testimony must be 
weighed for its probative value.  The Board finds that the 
veteran's recent testimony on this matter is credible and, 
when considering such statements, his combat history and the 
relevant medical evidence, the evidence overall is in 
relative equipoise as to whether his tinnitus is causally 
linked to in-service acoustic trauma.  Upon application of 
the doctrine of reasonable doubt (38 U.S.C.A. § 5107(b)), the 
Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

PTSD

Social Security Administrative records and associated medical 
records show that the veteran was granted disability benefits 
in March 1991 primarily on the basis of  residuals of an 
intracranial injury (sustained in 1989 or post-service).

The veteran underwent a VA psychiatric examination in 
September 2002.  Mental status examination showed that he had 
no abnormal psychomotor activities and maintained good eye 
contact.  His speech was relevant, fluent and articulate.  He 
was alert with a clear sensorium, fully oriented and 
rationale.  His mood was mildly anxious; no strong depressive 
trends were noted.  The veteran's wife noted some problem 
with anger, although the veteran thought he handled it well.  
His affect was appropriate; it had a fair range but was 
somewhat constricted.  A continuing preoccupation with combat 
experiences was noted.  The veteran also reported a short-
term memory problem in not being able to recall what he did a 
few minutes before; the examiner noted a fair memory for a 
reliable history.  Additional findings included a diminished 
concentration, thinking that was not well focused and a fair 
insight that was limited by the intensity of the avoidance.  
Judgment was functional.  The diagnoses were recorded as 
PTSD, mild dementia with brain trauma and a panic disorder.  
A GAF score of 65 was recorded based on mild symptoms and 
impairments associated with PTSD; the examiner added that the 
veteran was generally functioning well.    

The veteran underwent a VA PTSD intake examination on 
November 25, 2002.  Symptoms at that time included 
hypervigilence, sleep disturbance with frequent nightmares, 
intrusive thoughts of war, social isolation, depressed mood, 
poor concentration, anxiety and occasional panic attacks.  
Mental status examination was essentially unremarkable.  A 
GAF score of 45 was recorded.  

VA outpatient clinic records show that the veteran continued 
to be seen periodically 
for psychiatric follow-up and treatment.  The GAF scores were 
estimated between 41 and 50 during this time. 

The veteran underwent another VA psychiatric examination on 
February 23, 2004.  He indicated at that time that his most 
disabling symptom was nightmares on a nightly basis.  A 
social and family history were summarized; it was reported 
that the veteran lives with his wife of 21 years, the 
veteran's mother-in-law and two nieces.  A typical day was 
described, to include breakfast, working out in a gym and 
visiting with friends there, listening to his record 
collection, doing yard work, and watching TV, except for 
programs with violence.  It was also noted that he 
participates in a car club and bowels once a week.  He 
indicated that he has been unemployed since a head injury.  
Following the mental status examination, the psychiatrist 
recorded diagnoses of PTSD and dementia secondary to a head 
injury with changes in personality, concentration and short-
term memory, reading comprehension and word finding.  A GAF 
score of 58 was recorded.  

The veteran testified at a RO hearing in January 2004 and 
Board hearing in May 2005.  The transcripts of both hearings 
are of record and have been reviewed.  The veteran testified, 
in essence, that his PTSD symptoms have increased in severity 
in recent years and are more disabling than currently 
evaluated.  His wife offered confirming testimony.  They 
described numerous symptoms, to include depression, anxiety, 
social withdrawal, mood swings, poor memory, and significant, 
nightly sleep disturbance with reexperinces of stressors 
through nightmares.  The veteran and his wife also referred 
to his ongoing treatment for PTSD.

The relevant clinical evidence dated prior to a February 2004 
VA psychiatric examination is somewhat conflicting on the 
question of the degree of impairment due to PTSD.  For 
example, the September 2002 psychiatric examiner assigned a 
GAF score of 65, whereas another psychiatrist indicated a 
score of 45 three months later.  There are out-patient clinic 
notes that refer to GAF scores in the 41 to 50 range, 
although no clinician appears to have attempted to separate 
functional impairment due to PTSD from that attributable to 
the veteran's intracranial injury.  It is apparent from the 
medical evidence, however, that, in addition to PTSD, the 
veteran has a history of residuals of a serious head injury 
with resultant cognitive impairment and that this post-
service injury was the primary basis for the grant of his 
Social Security disability.  In considering all of the 
symptoms reported during this period upon examinations and in 
treatment records, along with the GAF scores, the Board finds 
that, for the entire period from July 30, 2002 to February 
22, 2004, the veteran's service-connected PTSD more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity, which supports a 50 percent 
rating.  The preponderance of the evidence is against a 
finding of occupational and social impairment with 
deficiencies in most areas during that time.  Thus, the 
criteria for an initial rating of 50 percent for PTSD, from 
July 30, 2002 through February 22, 2004, but no more than 50 
percent, have been met.  38 C.F.R. § 4.130, Diagnostic Code 
9411; Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that, for the period from February 23, 2004, 
the veteran's service-connected PTSD has more nearly 
approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it has 
not been productive of occupational and social impairment 
with reduced reliability and productivity.  In support of 
this conclusion, the Board notes the report of the February 
2004 VA psychiatric examination.  In addition to the GAF 
score of 58, the examiner clearly indicated that the 
veteran's changes in personality, poor concentration and 
problems with reading comprehension and word finding were due 
to his head injury.  See diagnoses on the February 2004 
examination report.  The social history obtained upon that 
evaluation, to include the veteran's typical day, is not 
consistent with more than mild to moderate impairment.  Most 
of the symptoms characteristic of a 50 percent or higher 
rating are not apparent from that evaluation.  In assessing 
the total disability picture due to PTSD, the Board finds 
that the criteria for an initial or staged rating in excess 
of 30 percent for PTSD, from February 23, 2004, have not been 
met.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004). 

As the preponderance of the evidence is against an initial or 
staged rating in excess of 50 percent for the veteran's PTSD 
prior to February 23, 2004, or to a rating in excess of 30 
percent after that date, the doctrine of reasonable doubt is 
not for applicable to this aspect of the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is granted.  

An initial or staged rating in excess of 50 percent for PTSD, 
from July 30, 2002 to February 22, 2004, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

An initial or staged rating in excess of 3 percent for PTSD, 
from February 23 2004, is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


